Title: To Thomas Jefferson from John Page, 18 June 1804
From: Page, John
To: Jefferson, Thomas


          
            Sir
            Richmond June 18th. 1804.
          
          By the advice of the Council the inclosed Confessions of Thomas Logwood, and a Communication from Thomas Moore, are submitted to your consideration. So much of Logwoods information as respects Abraham Collins and one of his accomplices, who is said to go by the name of Greenlee, but whose real name is Moore, was transmitted to the Governor of North Carolina; but as no deposition or Witness was sent with it he returned the Answer inclosed herein. And as Logwood was our informant and without a pardon could not be used for that purpose, and the Executive were not disposed to recommend him to mercy, and did not think it prudent to let it be known that he was their informant, no further notice has been taken of that letter—but the Governor will be furnished with the names of the persons mentioned in the Communication of Thomas Moore, as honest men who may be relied on if called on to search into the truth of some of Logwoods Charges.
          I am really sorry to trouble you with such voluminous communications but the Advice of the Council must be my Apology.
          I have the pleasure to inform you that a few days before I received your letter in reply to mine on the Subject of Logwood’s Confinement he was admitted into the Penitentiary by the Executive in Consequence of information received from the Chief Justice of the United States and the Marshal of the District that the Sentence of the Court could not be so well executed in the Jail of Richmond as in the Penitentiary. As yet no additional expence has been incurred by the State for Guards on his account. But the bold attempts lately made by the prisoners to effect their escape, and the uncommon number of Deserters from the public Guard, may soon render it necessary to make an addition to the Guard at the penitentiary.
          I am with the highest respect and esteem your obedient Servant
          
            John Page
          
        